PER CURIAM.
This is appellant’s Anders appeal. Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). We affirm appellant’s conviction and sentence, Leonard v. State, 760 So.2d 114 (Fla.2000); Maddox v. State, 760 So.2d 89 (Fla.2000); Robinson v. State, 373 So.2d 898 (Fla.1979); Garrett v. State, 788 So.2d 328 (Fla. 4th DCA 2001), without prejudice to any right appellant has to raise issues concerning the voluntary nature of his plea in a motion filed pursuant to Florida Rule of Criminal Procedure 3.850. The notice of appeal divested the trial court of jurisdiction to rule on appellant’s motion to withdraw plea. McCray v. State, 840 So.2d 274 (Fla. 4th DCA), rev. denied, 851 So.2d 729 (Fla.2003).
FARMER, C.J., STONE and KLEIN, JJ., concur.